NO. 07-05-0256-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   JULY 18, 2005
                          ______________________________


                        IN RE BOBBY W. WILLARD, RELATOR

                         _______________________________

Before REAVIS, CAMPBELL and HANCOCK, JJ.


                      ON PETITION FOR WRIT OF MANDAMUS


      By this original proceeding, relator Bobby W. Willard, acting pro se1 and in forma

pauperis, seeks a writ of mandamus to compel the judge of the 364th District Court of

Lubbock County, to rule on motions for “recusal, to compel disclosure of prior DNA

autoradiograph results or sanction.” We deny the petition.

      Rule 52.3 of the Texas Rules of Appellate Procedure prescribes the mandatory

contents for a petition for mandamus. Specifically, relator has failed to comply with

subparagraphs (b), (c), (e), (f), (i) and (j) of Rule 52.3. Rule 52.7 of the Texas Rules of

Appellate Procedure prescribes the record to be filed with the petition for mandamus.

Specifically, relator has failed to comply with subparagraph (a)(1) of Rule 52.7. Thus,



      1
       A pro se litigant is held to the same standards as licensed attorneys and must
comply with applicable laws and rules of procedure. Holt v. F.F. Enterprises, 990 S.W.2d
756, 759 (Tex. App.–Amarillo 1998, no pet.).
because relator has not complied with the requirements of Rule 52 of the Texas Rules of

Appellate Procedure, we deny the petition.



                                              Mackey K. Hancock
                                                   Justice